Dear Mr. Smith:
Reference is made to your request for an opinion of this office regarding the situation in which the buyer of property at an ad valorem tax sale receives only a fractional interest (an undivided interest) in the tax debtor's property, such as a 1/100,000,000 interest. When this occurs, the tax debtor continues as owner of remaining undivided interest of property. Since you have always believed that an individual who fails to pay his taxes would lose his entire interest therein, you have asked for our opinion as to whether these sales of fractional portions (undivided interests) are in compliance with law.
Please be advised that R.S. 47:2184 pertinently provides, with regard to tax sales:
      "The tax sale shall convey, and the purchaser shall take, the whole of the property assessed to the delinquent taxpayer if it is the least quantity sufficient to satisfy the aggregate of all taxes, interest, penalties, and costs. If the property is divisible in kind and a part of the whole is sufficient to satisfy such aggregate charges, the collector shall require the bid or bids to be for such lesser portion of the whole property as will satisfy such charges and shall not entertain a bid in excess thereof . . . If the tax collector determines from the description of the property contained on the assessment rolls that it is not divisible in kind he shall then proceed to sell such lesser undivided interest of the whole property as will satisfy such charges
and shall not entertain a bid in excess thereof . . ."
In accordance with R.S. 47:2184, it is the opinion of this office that the tax collector has the duty to determine whether or not the tax debtor's property is divisible in kind. If he determines that it is not divisible in kind, he then has a duty to entertain bids for the smallest undivided interest in the property that will bring a price sufficient to satisfy the taxes, interest, penalties and costs due on the property. See also: Oldham v.Gilcrease, 377 So.2d 1281 (La.App. 3rd Cir. 1979). As such, sales of fractional interests in a tax debtor's property, when the sale is conducted in accordance with R.S 47:2184, are legal and correct.
We trust the foregoing to be helpful. Please do not hesitate to contact us if we can be of further assistance.
Yours very truly,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                                  By: ___________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv